Murphy, P. J., and Rosenberger, J., dissent
in a memorandum by Rosenberger, J., as follows: I would reverse, granting the respondent’s motion to suppress the weapon. At about 12:45 in the afternoon, in response to an anonymous radio transmission of a male with a gun at 1610 Walton Avenue, Officer Gogarty, who testified at a subsequent Mapp hearing, and his partner Officer Fallon proceeded to the location. Upon arrival, Officer Gogarty observed the respondent, matching the reported description. The two officers approached him from opposite directions. He made no attempt to flee. From his vantage point, Officer Gogarty observed a bulge on the right side of the waistband of the respondent, which appeared to him to be a gun. Moments later, Officer Fallon removed a gun from the respondent’s pants. Officer Gogarty did not communicate that he had seen a bulge to his partner before the gun was retrieved, and the Stop and Frisk report prepared by Officer Fallon did not mention an observation of a bulge.
Analyzing the encounter by reference to the information which Officer Fallon had at the time he reached into the respondent’s waistband, his intrusion was unjustified. The anonymous tip provided this officer with no more than a common law right to inquire of the suspect (People v Benjamin, 51 NY2d 267, 270; see also, People v Gaines, 159 AD2d 175).
Neither the respondent’s reaction to the police presence on the scene, nor other attendant circumstances and exigencies provided Officer Fallon with any escalated right to intrude. *372The respondent did not attempt to flee when the police approached (see, Matter of Dalmin M., 201 AD2d 343, appeal dismissed 83 NY2d 883). It was broad daylight. There were two officers. There was no unusual or furtive conduct which could have provided reasonable suspicion of criminal activity (People v Bond, 116 AD2d 28, lv denied 68 NY2d 767).
Officer Gogarty’s observation of a bulge at the respondent’s waist cannot be imputed to Officer Fallon to escalate his right to intrude, because there was no evidence that Officer Gogarty communicated this observation to his partner, in any way (People v Mitchell, 185 AD2d 163, 164, appeal dismissed 81 NY2d 819; People v Mims, 205 AD2d 78, 83, lv granted 84 NY2d 1017). While the police are permitted to rely on the direction of their fellow officers to arrest, without simultaneously knowing the underlying facts which lead to such direction, they cannot be considered to have relied on information possessed by others without there having been any communication of either the information itself or a direction to arrest (supra; see also, People v Brnja, 50 NY2d 366, 373, n 4).
Absent from the record is testimony that Officer Fallon (who did not appear at the hearing) "reached to the exact spot where the weapon was positioned and seized it”. It is upon this unsupported allegation by the majority that they conclude that Fallon saw the bulge. There simply was no such evidence.
The majority’s factual conclusion is speculative, concededly based on inference. That conclusion is, in the circumstances, puzzling since it is not in keeping with the presentment agency’s consistent position. On appeal, the presentment agency’s sole point heading maintains that the officer had "reasonable suspicion to frisk the appellant.” (Emphasis supplied.) Their brief uses the word "frisk” thirteen times, "pat down” twice, and "limited search” or "limited protective search” five times. The agency’s conclusion to its brief is that "the Family Court correctly upheld the lawfulness of the frisk” (emphasis supplied).
The majority note what they characterize as "Officer Gogarty’s consistent testimony” that no pat down occurred. As can be seen from the questions and answers quoted in their opinion, there was no such testimony. To be sure, Office Gogarty testified that he conducted no "pat down”. His answer to the question regarding a "pat down” by Officer Fallon was not a denial that it had occurred, simply a statement of what it yielded.
*373Immediately following the first pair of questions quoted by the majority, there appears the following:
"Q: Well, how far were you from Jose when your partner searched him?
"A: I was right on the other side of him.”
The sole testifying officer further conceded that his partner had prepared a "stop and frisk report” and that such a report (which here did not mention any sighting of a bulge) contains "the fact that you include in it to believe that [a] person should be stopped and frisked”.
Because there was no evidence that a bulge in the respondent’s waistband was ever observed by Officer Fallon, and because the attendant circumstances provided him with no more than a common law right to inquire, which he failed to exercise, the weapon which was retrieved from the respondent should be suppressed.